UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1568


LATASHA BOYD, a/k/a Latesha Boyd,

                    Plaintiff - Appellant,

             v.

BILL DIANGIKES,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Bruce H. Hendricks, District Judge. (7:19-cv-01077-BHH)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Latasha Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Latasha Boyd appeals the district court’s order dismissing her civil complaint for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The

magistrate judge recommended that the complaint be dismissed and advised Boyd that

failure to file timely, specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Boyd

has waived appellate review by failing to file objections to the magistrate judge’s

recommendation after receiving proper notice. Accordingly, we affirm the judgment of

the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2